ORDER
GREENE, Chief Judge:
Pursuant to 38 U.S.C. § 7257(b)(1), and in order to meet the needs of the Court, recall-eligible retired Judge John J. Farley, III, and Judge Donald L. Ivers, are recalled to perform substantial service to the Court. The Court requires Judge Farley and Judge Ivers to assist in reviewing and deciding an unprecedented number of appeals now pending before the Court.
Upon consideration of the foregoing, it is
ORDERED that, effective on or about October 1, 2008, Judge John J. Farley, III, and Judge Donald L. Ivers, shall commence service as judges of the Court.